   Case 2:19-cv-12696-ILRL-JVM Document 23 Filed 04/30/21 Page 1 of 15



                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

RACHEL WHITENER                                                 CIVIL ACTION

VERSUS                                                          NO. 19-12696

ST. CHARLES PARISH AND                                          SECTION “B”(1)
CLAYTON FAUCHEUX
                            ORDER AND REASONS

     Before the Court are plaintiff’s “Motion to Alter or Amend

the Judgment Pursuant to Fed. R. Civ. 59(e)” (Rec. Doc. 21) and

defendants’ opposition (Rec. Doc. 22). For the reasons discussed

below,

     IT IS ORDERED that the motion is DENIED.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     Plaintiff    Rachel    Whitener       (“Whitener”)   was    hired    by    the

defendant   St.   Charles   Parish     Department    of   Public       Works    and

Wastewater (“Department”) in 2015. Rec. Doc. 1 at 2-3. Prior to

her September 2018 termination, plaintiff was a Public Works

Financial Officer, a classified position within the Parish Civil

Service of St. Charles Parish. Id. at 3.

     In the summer of 2018, fellow Department employee Blake

Schexnaydre   (“Schexnaydre”)     asked       Whitener    for    her     help   in

preparing a discrimination complaint against the Department. Id.

Plaintiff agreed to assist Schexnaydre in drafting his grievance

papers. Id.




                                       1
      Case 2:19-cv-12696-ILRL-JVM Document 23 Filed 04/30/21 Page 2 of 15



       On August 22, 2018, upon receipt of Schexnaydre’s grievance,

defendant     Clayton   Faucheux      (“Faucheux”),   who    served    as   the

Director of Public Works, confronted Whitener about her role in

the    grievance.    Id.    at   4.   Plaintiff   admitted    to      assisting

Schexnaydre but “clarified that the words and ideas expressed”

belonged to Schexnaydre and never assisted him in the workplace.

Id.

       Whitener   advised    Schexnaydre     to   request    copies    of   the

interview sheets sought by him, and the latter expressed concern

that Department employees may alter the records before producing

them. Id. Although Whitener did not believe Schexnaydre’s concern

to be realistic, she agreed to take a screenshot of the list of

names on the server to record the “date modified” for each file.

Id. According to the complaint, Whitener believed the screenshots

would protect the Department if Schexnaydre “incorrectly alleged

that the files were changed to a later date.” Id. Whitener later

considered the possibility that the “date modified” could be

changed without the contents of the documents actually being

changed and instead took screenshots of the documents’ contents.

Id. at 4-5. On August 23, 2018, plaintiff copied the files from a

folder on the Department’s server and created a document containing

the screenshots. Id. at 5.

       Defendant Faucheux and other high-ranking employees in the

Department informed Whitener that she was suspected of copying

                                        2
    Case 2:19-cv-12696-ILRL-JVM Document 23 Filed 04/30/21 Page 3 of 15



confidential files to a public network drive. Id. On September 11,

2018,   Whitener      was   suspended,   pending   the   results    of   the   IT

investigation. Id.

       According to plaintiff, on September 19, 2018, Faucheux sent

Whitener a notice, informing her that she was terminated “for

misconduct” without further explanation. Id. at 6. On October 11,

2018, plaintiff submitted a grievance to Faucheux, alleging that

her termination was in violation of the St. Charles Parish Civil

Service Rules and Regulations, her right to Due Process, and Title

VII of the Civil Rights Act of 1964. Id. On November 6, 2018,

Faucheux upheld Whitener’s termination. Id.

       On September 19, 2019, plaintiff filed the instant complaint

against the defendants, alleging denial of her pre-deprivation due

process      rights    under   the   Fourteenth    Amendment   of    the    U.S.

Constitution. Id. at 7.

       On November 8, 2019, defendants filed a motion to dismiss for

lack    of   subject    matter   jurisdiction      and   failure    to   exhaust

administrative remedies. Rec. Doc. 12. Defendants alleged that the

Court lacked subject matter jurisdiction because plaintiff failed

to exhaust her administrative remedies prior to filing her federal

complaint. Rec. Doc. 12-1 at 4-5. Defendants further alleged that

the Louisiana Constitution authorizes the state Civil Service

Commission to oversee employment matters of classified employees;



                                         3
      Case 2:19-cv-12696-ILRL-JVM Document 23 Filed 04/30/21 Page 4 of 15



thus, they maintained that plaintiff should have presented her

claims to the pertinent civil service board. Id. at 6.

       On November 26, 2019, plaintiff filed her opposition to the

motion to dismiss, alleging that she is not required to exhaust

post-termination remedies before filing the instant suit. Rec.

Doc. 13 at 1. Moreover, plaintiff alleged that her failure to

exhaust post-deprivation state remedies did not affect her claim

of denial of pre-deprivation due process. Id. at 2. Thus, plaintiff

asserted that this Court had exclusive jurisdiction over her claims

pursuant to 28 U.S.C. § 1331. Id. at 3.

       On December 4, 2019, defendants were granted leave to file a

reply to plaintiff’s opposition. Rec. Doc. 14. Defendants alleged

therein that plaintiff received oral notice of the charges against

her as permitted by law. Rec. Doc. 14-2 at 2. Moreover, defendants

alleged that plaintiff was presented a pre-termination opportunity

to be heard on multiple occasions, including a meeting with the

parish president and head of procurement to discuss the incident.

Id. at 3. Lastly, defendants prayed that the Court consider their

factual attack on jurisdiction through affidavits, testimony, and

other evidentiary material attached to their motion. Id. at 6. As

such, defendants alleged that their factual attack should be

sustained in light of plaintiff’s multiple admissions in her

complaint and grievance to receiving pre-termination due process.

Id.

                                      4
      Case 2:19-cv-12696-ILRL-JVM Document 23 Filed 04/30/21 Page 5 of 15



       On December 11, 2019, this Court denied plaintiff leave to

file a sur-reply as unnecessary. Rec. Doc. 18.

       On September 8, 2020, this Court granted defendant’s motion

to dismiss. Rec. Doc. 19. Upon considering the complaint and

undisputed facts, we determined that the plaintiff was given an

opportunity to defend her position before the Parish President and

attempted to clear the air with the Department Director prior to

her termination. Id. at 7. Thus, she was given an opportunity to

exercise her right to invoke the discretion of the decisionmaker

before she was terminated. Id. Accordingly, we dismissed the matter

without prejudice for lack of subject matter jurisdiction. Rec.

Doc. 20.

       On October 6, 2020, plaintiff filed a motion to alter the

judgment, alleging generally that the Court erred on three grounds:

(1) applying the incorrect legal standard, (2) finding that it

lacked jurisdiction because plaintiff had not asserted a valid

claim for relief on the merits, which she alleges is not a

consideration before the Court on a Rule 12(b)(1) motion and (3)

not   reaching     a       conclusion   on    defendants’     sole    jurisdictional

argument    as   to        whether   the     plaintiff   failed      to   exhaust   her

administrative remedies. Rec. Doc. 21 at 3.

       On October 20, 2020, defendants timely filed an opposition,

alleging    that       a    Rule   59(e)     amendment   is   unwarranted     if    the



                                              5
    Case 2:19-cv-12696-ILRL-JVM Document 23 Filed 04/30/21 Page 6 of 15



plaintiff simply disagrees with the judgment and cannot meet her

burden to present a manifest error. Rec. Doc. 22.

LAW AND ANALYSIS

     A. Federal Rule of Civil Procedure 59(e) Standard

     A motion pursuant to Federal Rule of Civil Procedure 59(e) is

“a motion that calls into question the correctness of a judgment.”

In re TransTexas Gas Corp., 303 F.3d 571, 581 (5th Cir. 2002).

“Reconsideration of a judgment after its entry is an extraordinary

remedy that should be used sparingly.” Templet v. HydroChem Inc.,

367 F.3d 473, 479 (5th Cir. 2004). When a party seeks to amend or

alter a court’s judgment under Rule 59(e), she must “clearly

establish either a manifest error of law or fact or must present

newly discovered evidence and cannot. . . raise arguments which

could, and should, have been made before the judgment issued.”

Schiller v. Physicians Resource Group Inc., 342 F.3d 563, 567 (5th

Cir. 2003). A court may grant a Rule 59(e) motion for the following

limited reasons: (1) an intervening change in controlling law; (2)

new evidence not previously available; or (3) need to correct

manifest errors of law or fact. See id. at 567-68.

     B. Applying the Plausibility Standard to a Rule 12(b)(1)

        Motion

     Plaintiff claims the Court misapplied the 12(b)(6) standard

to defendants’ 12(b)(1) motion and incorrectly determined the



                                    6
      Case 2:19-cv-12696-ILRL-JVM Document 23 Filed 04/30/21 Page 7 of 15



plausibility of her claim without reference to jurisdiction. Rec.

Doc. 21-1 at 4.

       Furthermore, plaintiff argues that the Court misstated the

law in Wagstaff and In re FEMA Trailer based on a “mis-citation”

to the Supreme Court’s holding in Hospital Building Company. Id.

at 6; see Rec. Doc. 19 at 4. Both Wagstaff and In re FEMA Trailer

contain the following language: “a motion to dismiss for lack of

subject matter jurisdiction should only be granted if it appears

certain that the plaintiff cannot prove any set of facts in support

of    his   claims    entitling   him   to     relief.”    In   re   FEMA   Trailer

Formaldehyde          Products    Liability        Litigation        (Mississippi

Plaintiffs), 668 F.3d 281, 287 (5th Cir. 2012); Wagstaff v. U.S.

Dept. of Educ., 509 F.3d 661, 663 (5th Cir. 2007). Accordingly,

the    Wagstaff      Court   supplied   this    standard    from     its    previous

decision in Benton, which cited to the Hospital Building Company

case that plaintiff believes was mis-stated. Id.; see Benton v.

U.S., 960 F.2d 19, 21 (5th Cir. 1992) (affirming the district

court’s dismissal of plaintiff’s claims by applying the Rule

12(b)(6) standard) (“We employ the same standard in reviewing

dismissals for lack of subject matter jurisdiction under Rule

12(b)(1).”)

       In Hospital Building Co., the defendants sought to dismiss

the matter under both 12(b)(1) and 12(b)(6), primarily arguing

that the amended complaint lacked sufficient factual allegations.

                                         7
    Case 2:19-cv-12696-ILRL-JVM Document 23 Filed 04/30/21 Page 8 of 15



Hosp. Bldg. Co. v. Trustees of Rex Hospital, 425 U.S. 738, 742

(1976). The district court granted the defendants’ motion, which

was subsequently affirmed by the Fourth Circuit. Id. The Supreme

Court noted that the Fourth Circuit treated the decision as a

holding    under    Rule   12(b)(6)        despite    having     “perceived     some

ambiguity   as     to   whether   the      [d]istrict     [c]ourt   decision    was

grounded    on   Rule    12(b)(1)    or     Rule    12(b)(6).”    Id.    The   Court

ultimately held that “a complaint should not be dismissed for

failure to state a claim unless it appears beyond doubt that a

plaintiff can prove no set of facts in support of his claim which

would entitle him to relief.” Id. at 746 (emphasis added).

     Plaintiff      emphasizes      this       language   to   suggest   that   the

Supreme Court intended for this standard to only apply to motions

to dismiss under Rule 12(b)(6). Rec. Doc. 21-1 at 7. However,

plaintiff appears to omit a footnote that followed the Court’s

acknowledgment that the lower courts treated the motion as a

dismissal based on Rule 12(b)(6). The Court stated, “We, too, will

treat the dismissal as having been based on Rule 12(b)(6). However,

our analysis in this case would be no different if we were to

regard the District Court’s action as having been a dismissal for

want of subject matter jurisdiction under Rule 12(b)(1).” Hosp.

Build. Co., 425 U.S. at 742, n.1. Therefore, Hospital Building

Company does not impact the applicable standard in Wagstaff and In

re FEMA Trailer to dismiss the claims under Rule 12(b)(1).

                                           8
     Case 2:19-cv-12696-ILRL-JVM Document 23 Filed 04/30/21 Page 9 of 15



       The standard applied in dismissing plaintiff’s claims are

consistent with binding jurisprudence that permits employing the

so   called   “plausibility”      standard   traditionally      used   in   Rule

12(b)(6) motions to Rule 12(b)(1) motions. As such, plaintiff

failed to demonstrate manifest error of law or fact upon which the

dismissal was based.

       Furthermore, defendants argue that plaintiff fails to present

any new evidence that she was denied a pre-termination hearing

that may warrant amending the judgment. Rec. Doc. 22 at 6. A motion

seeking Rule 59(e) relief is “not the proper vehicle for rehashing

evidence, legal theories, or arguments that could have been offered

or raised before the entry of judgment.” Templet, 367 F.3d at 479;

see Raymond v. Blair, No. 09-5507, 2010 WL 3283098, at *3 (E.D.La

Aug. 17, 2010).

       Here, plaintiff does not set forth any new evidence that

indicates a denial to a pre-termination hearing by defendants.

Rather,    plaintiff       only   directs    the    Court’s     attention     to

allegations    in   the    complaint,   asserting    that     defendants    only

informed her of their suspicions that she copied confidential files

to a public network drive and that she was subsequently suspended

pending the results of the IT investigation. Rec. Doc. 21-1 at 10.

This   argument     does   not    dissuade   our   previous    findings     that

defendants gave plaintiff an opportunity to defend her position

and even “clear the air” with the Department Director before her

                                        9
      Case 2:19-cv-12696-ILRL-JVM Document 23 Filed 04/30/21 Page 10 of 15



termination. Rec. Doc. 19 at 7. Plaintiff has not presented new

evidence that would necessitate amendment.

       Lastly, because plaintiff’s legal assertions were overcome by

well-established binding authority, we also find that plaintiff

has    not   presented     an   intervening    change     in   controlling      law.

Therefore, plaintiff has failed to raise a material argument that

indicates     a   legal    error   was   committed   relative      to    the   legal

standard used to dismiss her claims.

       C. Exhaustion of Administrative Remedies

       We again emphasize that a motion pursuant to Rule 59(e) “is

not the place to cite authority that should have been presented to

the Court in the first place.” Chauvin v. State Farm Mut. Auto.

Ins. Co., Nos. 06-7145, 06-8769, 2007 WL 4365387, at *2 (E.D.La.

Dec. 11, 2007)(Vance, J.)(declining to reconsider its previous

judgment because the movants’ arguments that were not previously

raised concerned cases that were already discussed in the court

opinion). However, the court’s “failure to address a key legal

argument is an appropriate basis for a Rule 59(e) motion.” Garziano

v. Louisiana Log Home Co., Inc., 569 Fed. Appx. 292, 300 (5th Cir.

2014)(finding that the lower court committed legal error in failing

to address the merits of plaintiff’s Rule 59(e) motion)(citing

Smith v. Alumax Extrusions, Inc., 868 F.2d 1469, 1472 (5th Cir.

1989)(remanding      the    case    to   the   district    court    to    rule   on



                                         10
   Case 2:19-cv-12696-ILRL-JVM Document 23 Filed 04/30/21 Page 11 of 15



contentions      in    the       Rule   59(e)    motion    it    had    previously     not

addressed)).

     Plaintiff asserts that this Court should amend its judgment

because    we    did    not       address   defendants’         “sole   jurisdictional

argument”       regarding        plaintiff’s      alleged       failure    to       exhaust

administrative remedies. Rec. Doc. 21-1 at 8. In plaintiff’s

original    opposition,           she   argues    that    defendants’      failure-to-

exhaust    argument         is    insufficient      to    invalidate      jurisdiction

because exhaustion is not a prerequisite to her claim. Rec. Doc.

13 at 5-6.

     Following         an    extensive      analysis      of    42   U.S.C.     §   1983’s

legislative history, the Supreme Court concluded that exhaustion

of administrative remedies is not a prerequisite to bringing a

Section 1983 claim. Patsy v. Board of Regents of State of Fla.,

457 U.S. 496, 516 (1982); see Jackson v. St. Charles Parish Housing

Authority Board of Commissioners, 441 F. Supp. 3d 341, 353 (E.D.La.

2020)(Ashe, J.)(“It is well-established that § 1983 claims do not

require     exhaustion            of    state     administrative          or    judicial

remedies.”). Moreover, the Fifth Circuit stated that exhaustion is

often regarded as an affirmative defense; thus, the plaintiff is

not required to plead exhaustion in the complaint. LeBeouf v.

Manning, 575 Fed. Appx. 374, 378 (5th Cir. 2014); see also Spencer

v. Cain, 272 F.App’x 342, 343 (5th Cir. 2008)(vacating the district

court’s dismissal of prisoner’s Section 1983 claims for failure to

                                            11
   Case 2:19-cv-12696-ILRL-JVM Document 23 Filed 04/30/21 Page 12 of 15



exhaust)(“an inmate’s failure to exhaust a § 1983 claim is an

affirmative defense, and inmates are not required to specifically

plead or demonstrate exhaustion in their complaint”). Within the

dismissal context, the court may only consider a failure-to-

exhaust defense when raised in a 12(b)(6) motion. See Martin K.

Eby Const. Co., Inc. v. Dallas Area Rapid Transit, 369 F.3d 464,

467 n. 4 (5th Cir. 2004) (“Rule 12(b)(6) forms a proper basis for

dismissal for failure to exhaust administrative remedies.”).

     In Jackson v. St. Charles Parish Housing Authority Board of

Commissioners,   this    Court   recently    held   that   procedural     due

process claims may not be dismissed solely because the plaintiff

chose not to pursue a post-deprivation administrative remedy with

the civil service commission (“CSC”). Jackson, 441 F. Supp. 3d at

354 (“None of these cases [relied upon by defendants] held that ‘a

plaintiff who chooses not to pursue a post-deprivation remedy is

precluded from claiming that [she] was unconstitutionally denied

pre-deprivation process.’”). Moreover, the Court held that “the

CSC does not have jurisdiction to hear § 1983 claims.” Id. at 353

(quoting Childress v. City of New Orleans, 2006-0003 (La. App. 4

Cir. 2/15/06); 2006 WL 6912826, at *12)).

     Here, because a Rule 12(b)(1) motion is the wrong vehicle to

raise   defendants’     failure-to-exhaust    argument,    we   could     not

dismiss plaintiff’s claim for want of subject matter jurisdiction

based on this defense alone. Even if defendants properly raised

                                    12
     Case 2:19-cv-12696-ILRL-JVM Document 23 Filed 04/30/21 Page 13 of 15



their exhaustion defense, it would have likely failed because

Whitener was not required to pursue post-termination remedies

before filing the instant suit. However, bypassing the issue of

exhaustion does not constitute legal error because defendants

nonetheless properly raised a factual attack on the exercise of

jurisdiction.

      In her Rule 59(e) motion, plaintiff cites to Paterson v.

Weinberger, upon which this Court relied in its opinion, and

suggests that we should have followed the Fifth Circuit’s analysis

in   finding    that   the   plaintiff    exhausted   his   administrative

remedies without conducting a plausibility determination of his

claim. Rec. Doc. 21-2 at 8; see Paterson v. Whitener, 644 F.2d 521

(5th Cir. 1981).

      The Paterson Court reviewed the defendant’s “facial attack”

on jurisdiction, and upon review of the plaintiff’s complaint

alone, it found that the plaintiff alleged that he exhausted all

administrative remedies made known to him. Id. at 523-24. The court

reversed the dismissal for lack of subject matter jurisdiction and

remanded the case to provide the plaintiff an opportunity to show

that he complied with the statutory requirements under the then-

newly extended ADEA. Id. at 524-25.

      This Court cited to Paterson to demonstrate the difference in

legal standards and evidentiary methods that are required in a

facial attack versus a factual attack on jurisdiction. Rec. Doc.

                                     13
     Case 2:19-cv-12696-ILRL-JVM Document 23 Filed 04/30/21 Page 14 of 15



19 at 5. Although Paterson contains good law that is binding on

this Court, we cannot reach the same conclusion that dismissal was

erroneous       because    the   factual      and   procedural      circumstances

surrounding this matter are not the same.

      As previously discussed in our opinion, the defendants raised

a factual attack on jurisdiction by submitting evidence beyond the

complaint, whereas the Paterson defendants only raised a facial

attack that is limited to the complaint. See Rec. Doc. 19 at 4.

Additionally, the Fifth Circuit analyzed whether the plaintiff

exhausted his administrative remedies prior to filing the suit

because    the    ADEA    expressly   provides      claimants     two    procedural

avenues    of    relief.    Paterson,       644   F.2d   at   523-24.    Here,    the

defendants’ factual attack was not based on Whitener’s failure to

exhaust but on her admissions that she was presented a pre-

termination opportunity to defend the charges levied against her.

Rec. Doc. 17 at 4. Thus, because plaintiff could not meet her

burden to establish subject matter jurisdiction in view of her own

admissions,      we   found   that    the    defendants       complied   with    pre-

termination due process and dismissed the action. Rec. Doc. 19 at

8.

      The exhaustion issue does not foreclose our analysis and

conclusively require amendment because subject matter jurisdiction

nonetheless does not exist. Without rendering a decision on the

merits, we concluded that plaintiff could not identify a single

                                        14
   Case 2:19-cv-12696-ILRL-JVM Document 23 Filed 04/30/21 Page 15 of 15



moment wherein she was denied her due process rights to notice and

a pre-termination hearing. Cleveland Bd. Of Educ. v. Loudermill,

470 U.S. 532, 546 (1985). Plaintiff’s failure to do so then and

now is fatal to maintaining subject matter jurisdiction over this

claim. Thus, the requested amendment would be futile.

     New Orleans, Louisiana this 30th day of April, 2021




                                ____________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                   15
